Citation Nr: 1748516	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  12-00 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to April 30, 2012 and a rating in excess of 30 percent thereafter.  


REPRESENTATION

Appellant represented by:	Amy Kretkowski, Attorney 


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In a December 2015 decision, the Board, in part, granted a 50 percent rating for PTSD prior to April 30, 2012 and denied a rating in excess of 50 percent for PTSD prior to April 30, 2012.  The Board remanded the issue of entitlement to an initial rating in excess of 50 percent for PTSD from April 30, 2012.  The Veteran appealed.  

In a January 2016 Rating Decision, the RO granted a 50 percent rating for PTSD, effective December 1, 2007 and reestablished a 30 percent rating for PTSD from April 30, 2012.  

In a February 2017 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) set aside the portion of the December 2015 Board decision that denied a rating in excess of 50 percent for PTSD prior to April 30, 2012 and remanded the matter for readjudication.  In a footnote, the Court noted that the Board remanded the issue of entitlement to an initial evaluation in excess of 50 percent for PTSD from April 30, 2012 in the December 2015 decision.  The Court explained that because a remand is not a final decision of the Board subject to judicial review, the Court did not have jurisdiction to consider that matter at that time.  


FINDINGS OF FACT

1.  In a January 2017 letter, the Veteran's representative indicated that the Veteran wished to withdraw his appeal for service connection for COPD.  

2.  For the period prior to April 30, 2012, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity; but not by occupational and social impairment with deficiencies in most areas, and not by total social and occupational impairment.

3.  For the period from April 30, 2012, the Veteran's PTSD has been manifested by manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; but not by occupational and social impairment with reduced reliability and productivity, but not by occupational and social impairment with deficiencies in most areas, or by total occupational and social impairment. 


CONCLUSION OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran and his authorized representative have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  

2.  For the period prior to April 30, 2012, the criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).  

3.  For the period from April 30, 2012, the criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

The Veteran was provided with 38 USCA § 5103(a)-compliant notices at several points in the appeal, most recently in September 2014.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  COPD 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204  (a).  An appeal must generally be made in writing, but may be made orally on the record at a Board hearing.  38 C.F.R. § 20.204 (b).

In a January 2017 letter, the Veteran's representative indicated that the Veteran wished to withdraw his appeal for service connection for COPD.  

In light of this withdrawal, there remains no allegation of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the claim of entitlement to service connection for COPD and it must, therefore, be dismissed, without prejudice.  38 U.S.C.A. § 7105 (b)(2), (d)(5); 38 C.F.R. §§ 20.204 (b), (c).

III.  Law and Regulations for Increased Ratings

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom, and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran's PTSD is rated under DC 9411.  Pursuant to this diagnostic code, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversational normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.  

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. §4. 125 (2013).  An examiner's classification of the level of psychiatric impairment, by GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95. 

A GAF of 31 to 40 is defined as exhibiting some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work, child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes]. 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  See 38 C.F.R. Part 4.  The percentage ratings contained in the rating schedules represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service, and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability. 38 C.F.R. §§ 4.1 , 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

After considering all information and lay and medical evidence of record, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 

IV.  Rating in Excess of 50 Percent Prior to April 30, 2012

A.  Factual Background 

There is a large amount of evidence in this case, consisting of both lay and medical evidence.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).  

During a March 2009 VA mental health consult, the Veteran reported frequent feelings of hopelessness and failure, trouble sleeping and concentrating, and having little interest or pleasure, and the case manager noted a major depressive episode and recommended depression treatment.  The Veteran reported disturbing memories and dreams; re-experiencing events and being upset; feeling distant, numb, nervous, and irritable; trouble sleeping; difficulty concentrating; and being easily startled.  The Veteran denied suicidal ideation and indicated it was "not at all difficult" to work or get along with others despite depressive symptoms.  

During a May 2009 VA PTSD consult, the Veteran denied hallucinations, delusions, and current suicidal or violent ideation, and the social worker noted depressed mood and impaired judgment and memory.  The Veteran reported that the following symptoms were extreme: disturbing thoughts of military experiences, feeling distant from people and emotionally numb, trouble falling or staying asleep, irritability or angry outbursts, difficulty concentrating, being easily startled, and hypervigilance.  The social worker stated that symptoms caused significant distress and impairment in social and occupational functioning. 

At an August 2009 VA examination, the examiner stated that the Veteran's claims file and DD-214 form were not available for review, prior to or following the examination, and noted that the Veteran had been hospitalized for PTSD symptoms in 1971 and 1975, with no hospitalizations since 1998.  He noted that the Veteran's first marriage lasted 5 years and that he divorced his second wife in 2000 after 17 years of marriage.  The Veteran reported a distant relationship with his adoptive son, a good relationship with his older biological son, a strained and inflammatory relationship with his younger biological son, and a very close relationship with his daughter as well as with a childhood friend with whom he plays golf weekly, a current two-year relationship with a woman and having a few acquaintances.  The Veteran stated that, due to difficulty with communication and lack of trust, he is "not good" with people or relationships.  

The August 2009 VA examiner stated that the Veteran had daily moderate PTSD symptoms, sleep impairment such as waking up frequently throughout the night, mildly impaired memory, persistent symptoms of increased arousal such as irritability or outbursts of anger, hypervigilance, and exaggerated startle response, and re-experienced and avoided stimuli associated with the traumatic event.  The Veteran denied obsessive/ritualistic behavior, panic attacks, homicidal or suicidal thoughts, or episodes of violence, and had good impulse control.  The examiner noted that the Veteran was unemployed due to economic conditions and engaged in limited work as a contract employee.  The Veteran reported difficulty with and feeling alienated from coworkers, relating well to bosses and supervisors, and fair productivity.  The examiner opined that PTSD symptoms created occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, the Veteran's functioning remained normal in all other areas, and he did not experience total occupational and social impairment or reduced reliability and productivity.  A GAF score of 52 was assigned.  

In a September 2009 private medical record, the Veteran noted that he frequently re-experienced traumatic events and was unable to focus for hours; had recurrent distressing dreams that ended with him waking up gripping his wife's neck; felt disinterested in activities previously enjoyed; avoided crowds, fireworks, and loud noises; felt detached, estranged, and uncomfortable around others; had "severe problems with loving feelings," resulting in divorce; had persistent symptoms of irritability or outbursts of anger, which he handled by isolating himself; had difficulty concentrating, which prevented him from learning a new job; and experienced hypervigilance and exaggerated startle response.  The therapist noted "clinically significant distress and impairment" in the following areas: family-severe impairment as he could not maintain a marriage or girlfriend; social-isolation; employment-he cannot focus to learn new tasks.  

In September 2009 to March 2009 VA Psychiatry Notes, the Veteran reported some nightmares and lack of employment.  The examiner noted that the Veteran was somewhat socially isolated.  The examiner indicated that the Veteran was cooperative and reasonable, grooming appropriate, speech normal, affect was congruent with mood, and insight and judgement were good.  The Veteran denied any suicidal or homicidal ideations.  The examiners assigned GAF scores of 60.  

In a March 2010 Buddy Statement, M. S. stated that the Veteran preferred being alone in his home where he felt safe, was easily startled, had serious depression, felt numb, frequently relived traumatic events including nightmares, and was unsuccessful in relationships.

In a March 2010 private PTSD evaluation, the medical record reiterated symptoms from the September 2009 record and noted that the Veteran could not tolerate people living in his home, a symptom that had worsened in the past five years; his persistent sleep problems had increased because he stayed awake until 2 or 3 a.m. and then slept less than two hours at a time; and his employment record included short work periods at several different jobs until he obtained a position with Dupont, where he worked for 11 years until the company downsized.  The Veteran reported that his PTSD symptoms had grown steadily worse over the years and had "gotten especially bad over the last several years."  A GAF score of 45 was assigned.  

In an April 2011 Notice of Disagreement, the Veteran reported that he received treatment twice a week at a VA facility in Macomb, Michigan, once a week from a private therapist, and once a month at the Detroit VA medical center.  The Veteran indicated that he believed the August 2009 VA examiner used another Veteran's file because the examiner called him the wrong name and, after the Veteran corrected him, stated that he did not need the file.  The Veteran further stated that after 40 years he was finally able to hold a job because his boss "took him under his wing," respected that he had served his country, and "made allowances" for him. 

In a May 2011 statement, the Veteran reported that his memory loss had worsened because he could not remember names of people he had known for years and forgot appointments, and that depression was sometimes "beyond tolerance" and "death seems like my only escape."  He stated that because of anxiety and rage he felt like a balloon ready to burst.

VA therapy notes from September 2010 to January 2012, noted symptoms described in earlier examinations as well as some violent dreams.  The Veteran repeatedly denied homicidal or suicidal ideation, intention, or plan throughout 2010 to 2012, although he stated in June 2011 that he could not think of a reason not to commit suicide.  

During a decision review officer (DRO) March 2012 hearing, the Veteran stated that he had trouble remembering things at work, including names of coworkers with whom had worked for 13 years; he had interpersonal difficulties with coworkers; his employer made exceptions for him every day; he had "horrendous" sleep habits including waking drenched in sweat; he had one friend from childhood with whom he golfed; his daughter occasionally stayed with him; he was unable to stop talking about Vietnam; and he felt anxious and was an aggressive driver, with anger attacks.  The Veteran indicated that the August 2009 VA examiner did not review his file and only spoke with him for approximately 15 minutes.  The DRO noted that the veteran appeared visibly upset and tearful and was sweating and fidgeting when discussing Vietnam. 

B.  Analysis 

The Veteran is currently rated at 50 percent for his service-connected PTSD prior to April 30, 2012.  

After a review of the evidence, the Board finds that a disability in excess of 50 percent is not warranted for the service-connected PTSD prior to April 30, 2012.  

Significantly, the pertinent evidence of record during this period shows that the Veteran's service-connected PTSD was manifested by ongoing symptoms of sleep impairment, depression, anxious affect, irritability, disturbances of motivation and mood, impaired impulse control, intrusive and distressing memories, anger outbursts, and difficulty in establishing and maintaining effective work and social relationships.  The weight of the competent and credible evidence shows that the service-connected PTSD does cause social and occupational impairment with reduced reliability and productivity.  Those symptoms more nearly approximate occupational and social impairment with reduced reliability and productivity, the criteria for a 50 percent rating. 

In regards to employment, the Veteran indicated; difficulty with other workers, feeling alienated from and by them, difficulty concentrating, which prevented him from learning a new job, and his productivity to be fair during the August 2009 VA examination.  The Veteran was noted as unemployed during the August 2009, September 2009 and March 2010 examinations and employed during the April 2012 examination.  However, the August 2009 examiner indicated that the Veteran's unemployment was due to the downward economic conditions and that there appeared to be occasional decreases in work efficiency and there were intermittent periods of inability to perform occupational tasks due to the Veteran's PTSD symptoms.  The August 2009 examiner did note that the Veteran's PTSD did interfere with his ability to work as a result of feeling alienated from co-workers.  However, the August 2009 VA examiner reported that the Veteran was fully capable of meeting work responsibilities and routine demands, although it was indicated that the Veteran had concentration issues and would frequently lose his train of thought in conversation.  

The Board notes that one of the symptoms listed for a 50 percent rating is "difficulty in establishing and maintaining effective [] relationships," and that the corresponding symptom for a 70 percent rating is "inability to establish and maintain effective relationships."  The record demonstrates that the Veteran maintains relationships with some of his family and friends.  The Veteran has reported that he maintains a friendship with a friend whom he plays golf with weekly, as well as a few acquaintances.  He stated that he has a very close relationship with at least one of his children, mainly his daughter.  While the Veteran may at times have difficulties establishing and maintaining effective relationships, he has not demonstrated an inability to do so.  In addition, the August 2009 VA examiner reported that the Veteran is fully capable of attending to his basic activities of daily living and to meet his family and work responsibilities and routine demands.  Finally, his treatment providers have consistently reported the Veteran presents as alert and oriented, with normal speech and good insight and judgement.  

The Board acknowledges that the Veteran has intermittently reported suicidal ideations.  The Veteran in a May 2011statement reported that "death seems like my only escape" and in a June 2011 VA therapy report stated that he could not think of a reason not to commit suicide.  In contrast, the Veteran has denied suicidal ideation to each of the VA examiners in May 2009 and August 2009.  

Nevertheless, suicidal ideation as a symptom is more commonly associated with a 70 percent rating in the general rating formula for mental disorders.  However, the evidence does not show obsessional rituals that interfere with routine activities, illogical or obscure speech, near-continuous panic or depression, impaired impulse control, spatial disorientation, and an inability to establish and maintain effective relationships, symptoms also associated with a 70 percent rating.  The Veteran has reported that his PTSD symptoms of irritability and impaired impulse control affect his social function and foster isolative behaviors.  In this regard, the Veteran reported irritability and angry outburst that he handled with isolation on a September 2009 private record and the Veteran reported anxiety and rage and feeling like a balloon ready to burst in an April 2011 Notice of Disagreement.  However, the severity of these symptoms does not result in deficiencies in most areas of social function in light of the above reports discussed above and the VA examiner's clinical assessment noted above.  

Therefore, the presence of suicidal ideation alone does not rise to the level of severity of the symptomatology required for a 70 percent rating, i.e. occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  While the evidence does suggest that the Veteran has potentially severe social impairment, he has not shown symptomatology of deficiencies in most areas, particularly, work, judgment, thinking or mood such that his symptoms equate to the severity, frequency and duration of near continuous panic or depression, impaired impulse control, obsessional rituals or spatial disorientation.  Therefore, the evidence of record simply does not support symptoms of such frequency, severity or duration to warrant a 70 percent disability rating for PTSD for the appeal period.  38 C.F.R. 4.130, Diagnostic Code 9411.

The Board has also considered the GAF scores assigned to the Veteran.  The Veteran was assigned a GAF score of 52 during a VA psychiatric examination in August 2009.  In September 2009 to March 2009 VA Psychiatry Notes, the Veteran was assigned a GAF of 60.  In a March 2010 private PTSD evaluation, a GAF of 45 was assigned.  These scores indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Notably, the lowest score of 45 was during a March 2010 private PTSD evaluation.  This score is on the high end of the scale (i.e. 41 to 50) indicative of serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The Board acknowledges that this is a wide range of GAF scores, but given that the Veteran's underlying daily impairment appears more compatible with having occupational and social impairment with reduced reliability and productivity, the Board finds that the assigned 50 percent rating is warranted.  

Overall for the appeal period prior to April 30, 2012, the Veteran's symptoms and functional impairment suggested sleep impairment, depression, disturbances in motivation and mood, irritability, short temper, impaired impulse control, and difficulty in establishing and maintaining effective work and social relationships.  Considering all of this together and resolving all reasonable doubt in favor of the Veteran, a rating in excess of 50 percent for the Veteran's service-connected PTSD is not warranted prior to April 30, 2012. 

V.  Rating in Excess of 30 Percent from April 30, 2012 

A.  Factual Background

At an April 2012 VA examination, the examiner noted that the Veteran was rehired in January 2012 after two years of unemployment, that he got along well with his engineering peers and family, and that he had a strained relationship with his children.  The examiner indicated that the Veteran had occupational and social impairment due to mild or transient symptoms that decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress or that his symptoms were controlled by medication.  The Veteran reported that although he did not like being around people, he played golf with a friend and could not give a reason or explanation for his social anxiety that would relate it to his experiences in Vietnam.  The examiner noted the following PTSD symptoms: anxiety, chronic sleep impairment, recurrent distressing dreams, mild memory loss, difficulty establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationships, markedly diminished interest or participation in activities, detachment and estrangement from others, restricted range of affect (e.g., unable to have loving feelings), difficulty concentrating, hypervigilance, and exaggerated startle response.  The examiner indicated that these symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner opined that Veteran appeared to fall within the mild to moderate range given his ability to manage full-time employment and activities of daily living. 

On May 2012 to December 2014 VA Progress Notes, the Veteran's mood was reported as depressed and his affect was congruent.  The Veteran denied any suicidal or homicidal ideations.  

At a January 2016 VA PTSD Examination, the Veteran reported symptoms of hypervigilance, exaggerated startled response, sleep disturbance, depressed mood, anxiety, and disturbance of motivation and mood.  The Veteran noted that he gets along with his family, specifically his cousin and his cousin's family and his boss at work.  The Veteran reported that he has one friend with whom he plays golf a couple of times a month in the summer and he indicated that he has difficulty with people.  The Veteran indicated that he currently works at a plant that makes car paint.  The examiner reported that the Veteran was cooperative, his speech was clear, coherent, and relevant with normal reaction times, mood depressed, and affect appropriate.  The Veteran denied any suicidal or homicidal ideations.  The examiner stated that the Veteran's PTSD was occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication. 

In a March 2016 Letter, K.P., MSW. LMSW, reported that she had been treating the Veteran since 2010.  K.P. indicated that she conducted a CAPS-5 session with the Veteran on March 16, 2016.  K.P. noted that the Veteran reported a moderate level of distress as well as a moderate impairment in social and occupational functioning and that the Veteran's symptoms were moderate.  K.P. indicated that since she began seeing the Veteran in 2010, he experience a slight improvement in his symptoms.  K.P.  reported that the Veteran has been divorced twice, served time in prison, has struggled finding and maintaining employment and is socially withdrawn.  K.P. noted that the Veteran continued to experience symptoms that significantly impacted his mood, sleep, social interactions and cognitive functioning.  

In a March 2016 Statement in Support of Claim, the Veteran reported that he has been seeing K.P., MSW, LMSW for five years.  The Veteran noted that K.P. is very upbeat and that when the Veteran reports that he is not doing well, she tells him that he is doing great.  The Veteran described his current symptoms of PTSD as he has so much going on inside of him, constantly going over things that happened since he came home in 1969.  He indicated that he has learned to put on a mask and try to act normal and that medication does not make things better.  The Veteran noted that he experienced nightmares almost every night, waking up in cold sweat and chronic sleep impairment.  The Veteran indicated that he was most often in a depressed mood, and experienced intense anxiety, distrust, and irritability.  The Veteran noted that he experienced memory loss at work and often forgot people's names.  

B.  Analysis 

The Veteran is currently rated at 30 percent for his service-connected PTSD from to April 30, 2012.  

After a review of the evidence, the Board finds that a disability evaluation in excess of 30 percent is not warranted for the service-connected PTSD from April 30, 2012. 
The 30 percent rating for PTSD is based on occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversational normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

However, there is no showing of occupational and social impairment, with reduced reliability and productivity due to such PTSD symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships as to warrant the assignment of a schedular 50 percent rating evaluation.  38 C.F.R. § 4.130.  In this regard, the January 2016 examiner stated that the Veteran's PTSD was occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

The Board finds that the reported symptoms amount to no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, warranting no more than the 30 percent disability rating.  The medical evidence shows symptoms of hypervigilance, exaggerated startled response, sleep disturbance, depressed mood, anxiety, and disturbance of motivation and mood.  These symptoms as reported during the January 2016 VA examination reflect ongoing mild PTSD symptoms as to warrant the current assignment of a schedular 30 percent rating evaluation.  

In that connection, the Board notes in particular that the Veteran, at his April 2012 VA PTSD examination reported anxiety, chronic sleep impairment, recurrent distressing dreams, mild memory loss, difficulty establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationships, markedly diminished interest or participation in activities, detachment and estrangement from others, restricted range of affect (e.g., unable to have loving feelings), difficulty concentrating, hypervigilance, and exaggerated startle response.  

Similarly, at his January 2016 VA PTSD examination, the Veteran reported hypervigilance, exaggerated startled response, sleep disturbance, depressed mood, anxiety, and disturbance of motivation and mood.  Further, the Veteran specifically denied experiencing any suicidal or homicidal ideations at each VA examination conducted and in all the treatment records.  None of the psychiatrists or psychologists of record found him to be a persistent risk for suicide or for harming others.  The Veteran's reports to physicians show that he had a good relationship with at least one of his children, his daughter and his cousin and his cousin's family.  Thus, although his social support system had been limited, it did exist.  Additionally, in a March 2016 Letter, K.P., MSW, LMSW, who had been treating the Veteran since 2010 reported that the Veteran reported a moderate level of distress as well as a moderate impairment in social and occupational functioning and that the Veteran's symptoms were moderate.  Moreover, K.P. indicated that since she began seeing the Veteran in 2010, he experience a slight improvement in his symptoms.  

The Board notes that the documented symptoms more closely align with the symptomatology typical of the criteria for a 30 percent disability rating, as discussed above.  The Board finds that the reported symptoms amount to no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, warranting no more than the 30 percent disability rating.  The Board finds the evidence from the Veteran's VA treatment visits persuasive in reaching its conclusion that a disability rating in excess of 30 percent is not warranted for the Veteran's PTSD.

In reaching the above conclusions, the Board again has considered the Veteran's statements regarding the severity and frequency of psychiatric symptoms.  The Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing an increased level of psychiatric symptomatology and positive outcomes from therapy.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  These statements support the assigned 30 percent rating.  However, even with consideration of the Veteran's statements, the VA examination reports and other probative evidence of record have consistently shown that the Veteran's service-connected psychiatric disability has resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Board finds that those reports and the treatment records are the most persuasive evidence of record.  Thus, to the extent that the Veteran asserts that his service-connected PTSD is worse than evaluated, the Board points out that the predominant findings on the VA clinical examinations and treatment reports over the years do not establish that he has a more severe disability in this respect.

Accordingly, the preponderance of the evidence is against the assignment of a rating greater than 30 percent.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

The appeal of entitlement to service connection for COPD is dismissed.  

For the period prior to April 30, 2012, entitlement to a rating in excess of 50 percent rating for PTSD is denied.  

For the period from April 30, 2012, entitlement to a rating in excess of 30 percent rating for PTSD is denied.  



____________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


